Order unanimously reversed, with costs, and the motion denied without prejudice. The affidavit of the physician is insufficient to show causal relation between the injuries alleged to have been received and the ensuing death of plaintiff’s intestate. The affidavit does not disclose what “medical information” was submitted to the doctor and the opinion expressed by him after a study thereof consists of a statement of facts relating to the working ability of plaintiff’s intestate. The so-called “ diagnostic conclusion ” that the trauma aggravated an alleged pre-existing psychotic condition is not bottomed upon any adequate and properly proven facts. Present — Callahan, Breitel, Bastow, Botein and Bergan, JJ.